Case 2:19-cv-12574-MAG-APP ECF No. 11 filed 09/13/19   PageID.120   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

LINDA SUE SEXTON, and MICHAEL SEXTON,

                 Plaintiffs,
                                         Case No. 19-cv-12574
Vs.                                      HON. MARK A. GOLDSMITH

LARRY LYNN DUNN,
THOMAS CERNUTO, and
REDFORD CHARTER TOWNSHIP (a municipal corporation),
jointly and severally,

                 Defendants.

 HADDAD LAW FIRM, PLC                KELLER THOMA, P.C.
 Issa G. Haddad (P71699)             Thomas L. Fleury (P24064)
 Attorney for Plaintiffs             Kathryn E. Jones (P75431)
 30600 Telegraph Road, Suite 3150    Attorneys for Defendant Cernuto
 Bingham Farms, MI 48025             26555 Evergreen, Suite 1240
 (248) 633-8500                      Southfield, MI 48076
 issa@haddlaw.com                    (313) 965-0857
                                     Fax: (313) 965-4480
 MARKO LAW, PLLC                     tlf@kellerthoma.com
 Jonathan R. Marko (P74250)          kej@kellerthoma.com
 Attorney for Plaintiffs
 27735 Jefferson Avenue
 St. Clair Shores, MI 48081          CUMMINGS, McCLOREY, DAVIS &
 (616) 813-7627                      ACHO
 jon@jmarkolaw.com                   Suzanne P. Bartos (P36490)
                                     Attorney for Defendant Redford
 LAKIN LAW PLLC                      17436 College Parkway
 Marc R. Lakin (P41147)              Livonia, MI 48152
 Attorney for Defendant Dunn         (734) 261-2400
 283 E. Frank Street                 Fax: (734) 261-4510
 Birmingham, MI 48009-3636           sbartos@cmda-law.com
 (248)723-1199/Fax: (248) 594-7546
 marclakin@mac.com

                                                                    Page 1 of 2
Case 2:19-cv-12574-MAG-APP ECF No. 11 filed 09/13/19         PageID.121   Page 2 of 2




                           NOTICE OF APPEARANCE


      Attorney Marc R. Lakin, of Lakin Law PLLC, enters his Appearance on

behalf of Defendant, Larry Lynn Dunn, in this case.

                                         Respectfully submitted,
Dated: September 13, 2019
                                         By: /s/Marc R. Lakin
                                         MARC R. LAKIN (P41147)
                                         Attorney for Defendant Dunn
                                         283 E. Frank
                                         Birmingham, MI 48009
                                         (248) 723-1199
                                         marclakin@mac.com




                          CERTIFICATE OF SERVICE

      I certify that on September 13, 2019, I electronically filed the above
Appearance with the Clerk of the Court using the CM/ECF system, which will
send notification of such filing to the parties of record.
                                         By: /s/Marc R. Lakin
                                         MARC R. LAKIN (P41147)
                                         Attorney for Defendant Dunn




                                                                           Page 2 of 2
